Mr. Justice Hutchison
delivered the opinion of the court.
Alberto Charles was twice convicted, first in the municipal court and, after a trial de novo, in the district court, of carrying a weapon.
At the opening of the trial de novo in the district court defendant demurred to the complaint on the ground that the facts constituting the offense were not set forth in ordinary and concise language, and in such manner as to enable a person of common understanding to know what was intended,, and upon the further ground that the complaint charged more than one offense.
The complaint charges defendant with carrying a prohibited weapon and specifies that on a certain street in Guanica, P. R., the said defendant Alberto Charles carried a revolver with which he fired two shots in the said street which is a public thoroughfare. It also states that the weapon was not found.
The reference to the street by name merely informed the defendant as to where the offense was alleged to have been committed. The statement that two shots were fired, sup*65plemented by the announcement that no weapon was found, informed the defendant as to the nature of the evidence to be relied upon by the prosecution. The averment that the shots were fired in a public thoroughfare sets forth an aggravating circumstance, not a separate offense. The fact that the pleading in question is a complaint, not an information, would suffice to dissipate any technical doubt upon this point. There is nothing in the complaint that could confuse or embarrass the defendant. The matters complained of tended rather to apprize him of what he might expect at the trial, and to that extent gave him a better opportunity for the preparation of his defense. The demurrer was properly overruled.
Appellant also says that the judgment is contrary to the law and the evidence. The contention is equally without merit.
The judgment appealed from must be. affirmed.